Citation Nr: 1741969	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-35 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to March 17, 2008, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 70 percent for PTSD, from March 17, 2008, thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  Although the Veteran has filed a separate claim for TDIU, such a claim is part and parcel of any claim for an increased rating; consequently, the Board has assumed jurisdiction of the TDIU claim as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusions of Law.


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  Prior to March 17, 2008, the Veteran's PTSD symptoms indicated impaired judgment (manifested by his excessive alcohol use), disturbances of motivation and mood (manifested by occasional auditory and visual hallucinations, dissociative states, intrusive thoughts, depressed mood, and hypervigilance), and difficulty in establishing and maintaining effective work and social relationships (manifested by his limited number of friendships and marked pattern of social isolation). 

2.  Although the above symptoms caused occupational and social impairment with reduced reliability and productivity, he did not have deficiencies in most areas; thus, the criteria for a rating of 50 percent for this period, but no higher, have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).
 
3.  Although the Veteran's PTSD symptoms caused deficiencies in most areas from March 17, 2008, his symptoms did not cause total occupational and social impairment; thus, the criteria for a rating in excess of 70 percent have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  Based on his education level (some college), work history (manual labor), lay statements, treatment records, and findings from various VA examinations, the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to all of his service-connected disabilities; at least one of these disabilities are rated at 40 percent or more and the remaining disabilities bring the combined rating to 70 percent or more.

5.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to a TDIU are met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2016). 


ORDER

An initial disability rating of 50 percent, prior to March 17, 2008, is granted.

An initial disability rating in excess of 70 percent, from March 17, 2008, is denied.

Entitlement to a TDIU is granted. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


